Citation Nr: 1231151	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq., Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 decision and notice of decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a November 2009 decision, the Board denied service connection for a psychiatric disorder.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2010, while his case was pending at the Court, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion requesting that the Court vacate the Board's November 2009 decision.  That same month, the Court issued an Order vacating the November 2009 Board decision.

In February 2011, in compliance with the Court's November 2009 decision, the Board remanded the issue currently on appeal to the RO for further development.  The record indicates that the RO complied with the Board's requests.  Subsequent to the RO's re-certification of the appeal to the Board, in February 2012, the Board remanded the issue currently on appeal to the RO again for further development.  The record indicates that the RO complied with the Board's requests, including the provision of an additional VA psychiatric examination.  Therefore, the Board finds that the RO complied with the February 2012 Remand directives regarding the evaluation of the Veteran's claimed psychiatric disorder.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Previously, the Board adjudicated the Veteran's claim as one of service connection for a psychiatric disorder, to include PTSD.  Subsequent to the February 2012 Remand, a VA examiner diagnosed the Veteran as having an anxiety disorder not otherwise specified (NOS); therefore, the Board finds that the claim should be classified as one of service connection for a psychiatric disorder, to include PTSD and an anxiety disorder NOS.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veterans Law Judge who signed the November 2009 decision is no longer employed with the Board; therefore, the undersigned Acting Veterans Law Judge has been assigned to this claim.  The Veteran did not request a personal hearing before the Board. 


FINDINGS OF FACT

1.  The Veteran experienced chronic psychiatric disorder symptomatology during service.

2.  The Veteran experienced continuous psychiatric disorder symptomatology following discharge from service.

3.  A currently diagnosed psychiatric disorder, specifically anxiety disorder NOS, is related to the Veteran's experiences in Vietnam.  

4.  The Veteran does not have a diagnosed disorder of PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In view of the favorable disposition herein, additional discussion of VCAA duties to notify and assist is unnecessary.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)(1) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality.  VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

If the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his psychiatric disorder.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's psychiatric disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. 
§ 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Service Connection for a Psychiatric Disorder

The Veteran essentially contends that he  developed a psychiatric disorder related to a specific traumatic experience during his service in Vietnam.  Specifically, the Veteran contends that he has felt anxiety, depression, and anger since an in-service incident during which he witnessed fellow service members assigned to a morgue tent handling the dead bodies of fellow service members in a disrespectful manner.  

After a review of all evidence, both lay and medical, the Board finds that the evidence is in relative equipoise as to whether a currently diagnosed psychiatric disorder, specifically an anxiety disorder NOS, is related to the aforementioned in-service incident.  The Board finds that the evidence is in relative equipoise as to whether the Veteran experienced chronic psychiatric disorder symptomatology during service.  Reviewing the medical evidence of record, the Veteran's service treatment records contain no notation or diagnosis for an in-service psychiatric disorder.  In a December 1965 service entrance medical examination report, a service examiner noted that the Veteran had no psychiatric abnormalities.  In a contemporaneous report of his medical history, the Veteran did not report having ever experienced depression or excessive worry, frequent or terrifying nightmares, frequent trouble sleeping, or nervous trouble of any sort.  Subsequent service treatment records contain no notation indicating diagnosis or treatment for a psychiatric disorder during service.  In a November 1967 service discharge medical examination report, a service examiner noted that the Veteran had no psychiatric abnormalities.  In a contemporaneous report of his medical history, given upon service discharge, the Veteran did not report having ever experienced depression or excessive worry, frequent or terrifying nightmares, frequent trouble sleeping, or nervous trouble of any sort.  

Reviewing the lay evidence of record, the Board notes that the Veteran has made few lay statements regarding the approximate date of onset of his psychiatric disorder symptomatology as the Veteran has shown a reluctance to discuss or seek treatment for his symptoms.  In a May 2006 VA treatment record and a March 2012 VA psychiatric examination report, respective VA examiners, having found that the Veteran had a psychiatric disorder, noted that the Veteran did not like to dwell on or even discuss his psychiatric disorder symptomatology during an interview; yet, in an August 2009 VA PTSD examination report, the Veteran indicated that, during service in Vietnam, the tent in which he lived was set close to the tent used as a morgue.  While stationed there, he saw bodies piled on top of each other and dumped disrespectfully to the ground.  He adamantly disapproved of this undignified treatment of fellow service members' remains.  The Veteran indicated that he had a certain fixation with this event as the memories of the bodies at the morgue had remained with the Veteran throughout his life, throughout its ups and downs, causing bitterness in him.  

In a September 2011 VA treatment record, the Veteran stated that he had experienced anxiety symptomatology during service in Vietnam and that such symptomatology had continued since service.  In addition, in a February 2005 VA treatment record, the Veteran reported avoiding people in general since returning from Vietnam.  

In a March 2012 VA psychiatric examination report, the Veteran reported experiencing difficulty sleeping after his return from Vietnam due to nightmares related to his Vietnam service.  The Board notes that the Veteran served for approximately four additional months after his return from Vietnam; therefore, the Veteran's March 2012 report of difficulty sleeping since his return from Vietnam suggests chronic in-service psychiatric disorder symptomatology during the Veteran's last months of service.  As will be noted below, the Veteran has been diagnosed with an anxiety disorder NOS and the Veteran is competent to report the approximate date of onset of symptomatology related to that disorder.  See Davidson, 581 F.3d at 1313.  Therefore, having reviewed both the lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor on the question of in-service psychiatric symptomatology, the Board finds that the Veteran experienced chronic psychiatric disorder symptomatology during service. 

The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran experienced continuous psychiatric disorder symptomatology, specifically anxiety symptomatology mixed with anger and depression, since discharge from service.  The record of evidence indicates that the Veteran did not seek any treatment for a psychiatric disorder until September 2004.  In the September 2004 VA treatment record, the Veteran reported experiencing symptoms of anger.  The Veteran indicated that he would frequently rave and "go over the edge."  He stated that he would curse and yell while driving down the road.  

In subsequent post-service VA treatment records, the Veteran reported experiencing continuous psychiatric disorder symptomatology since his discharge from service.  In a February 2005 VA treatment record, the Veteran indicated that he had experienced worsening difficulty with controlling his irritability over the previous ten years; however, the Veteran indicated that had avoided people in general since his return from Vietnam as he wished to cope with the psychiatric symptomatology related to his in-service experiences without professional help.  In an August 2009 VA PTSD examination report, the Veteran indicated that the traumatic experience of seeing fellow service members' remains abused during service had remained with him throughout the ups and downs of his life, causing bitterness in him.  

In an April 2011 VA psychiatric examination report, the Veteran reported that he had experienced difficult sleeping throughout his adulthood, as his sleeping pattern had been characterized by restlessness and frequent awakenings.  The Veteran indicated that he did not suffer nightmares, but experienced intrusive "weird" thoughts at night that had plagued him throughout his adulthood.  The Veteran indicated that the thoughts frequently concerned his memories of the in-service incident involving the bodies at the morgue.  He indicated that he had experienced low-grade depression for most of his lifetime and had taken medication for that disorder in recent years.  As the Veteran was 21 years-old when he entered service, the Board notes that the Veteran's April 2011 lay statements, indicating difficulty with sleeping throughout his "adulthood," would encompass the entire period after his discharge from service.  

In a September 2011 VA treatment record, the Veteran stated that he had experienced psychiatric disorder symptomatology characterized by anxiety both during service and after his discharge from service.  The Veteran stated that he repeatedly thought about the in-service incident involving the mishandling of fellow service members' bodies.  The Veteran stated that he would think about the incident when he did not wish to do so, and that he would wake up at night and still be seeing it.  

In a March 2012 VA psychiatric examination report, the Veteran reported experiencing middle insomnia since returning from Vietnam.  The Veteran indicated that he would often wake from sleep, thinking about dead bodies.  The Veteran indicated that he cursed during his sleep to the point where his spouse would leave and sleep in the other room.  The Veteran stated that, despite experiencing feelings of anger over the years, he had been passive aggressive in expressing this anger, preferring to withdraw from others.  The March 2012 VA examiner noted that, at other times, the Veteran had displayed psychiatric disorder symptomatology more nearly approximating hyperarousal over the years, to include the use of violence as a means of expressing his anger.  For example, the VA examiner noted that at some point either during or after his divorce trial the Veteran had choked his ex-wife's attorney, confronted the judge at a local restaurant, and then presented himself to the police station to be charged, although no charges were filed.  The VA examiner also indicated that the Veteran reported recently threatening a VA medical examiner he did not like with violence if he had to meet with him again.  

The Veteran has been diagnosed with an anxiety disorder NOS and the Veteran is competent to report the symptoms and impairments associated with his psychiatric disorder.  See Davidson, at 1313.  The Board finds that the Veteran's lack of treatment for a psychiatric disorder prior to September 2004 does not weigh against his credibility as a lay witness.  The evidence indicates that the Veteran chose to cope with his psychiatric disorder symptomatology alone or with his family for decades after service.  In a May 2006 VA treatment record, the Veteran expressed discomfort with the treatment options for his psychiatric disorder suggested by a VA examiner.  In explaining his reluctance to participate in treatment, the Veteran told the May 2006 VA examiner that he saw himself as just trying to get through life.  The Veteran reportedly said, "I've gotten by this long; I can get by for a little longer."  Considering the Veteran's consistent accounts of continuous psychiatric disorder symptomatology following his discharge from service, and resolving reasonable doubt in the Veteran's favor on the question of whether he experienced continuous symptomatology after service, the Board finds that the Veteran has experienced continuous psychiatric disorder symptomatology since discharge from service.

Finally, the Board finds that a current psychiatric disorder, specifically the diagnosed anxiety disorder NOS, is related to service.  The Board also finds that the weight of the competent evidence demonstrates that the Veteran does not have PTSD.  The Board notes that the Veteran has been diagnosed for several disorders during the pendency of this appeal.  In an August 2009 VA PTSD examination report, provided specifically to determine if the Veteran had PTSD, the VA examiner noted reviewing the claims file prior to writing the report.  During an interview, the Veteran reported that he was never in combat, per se, as he was never sent on a mission to engage in combat with the enemy; however, the Veteran recalled feeling bitter sentiment throughout his life after the in-service incident during which he witnessed the mistreatment of fellow service members' remains.  

After the interview and a mental examination, the August 2009 VA examiner's diagnoses were: (Axis I) dysthymic disorder with symptoms of depression that did not escalate to major depressive disorder, depression lasting for more than two years; (Axis II) possible avoidant personality disorder; and (Axis IV) psychosocial stressors including the Veteran's preoccupation about his grandson going to Afghanistan, disappointment at his inability to retire at the expected age, and chronic depression in the form of dysthymia.  Regarding PTSD, the examiner stated that PTSD as a syndromic entity currently could not be established.  The Veteran's exposure to traumatic events was historically present; however, his response to such exposure was more that of anger and indignation without involving intense fear, helplessness, or horror.  

In March 2006 and September 2011 VA treatment records, respective VA examiners diagnosed the Veteran as having PTSD.  In the March 2006 VA treatment record, the VA examiner diagnosed PTSD without referring to a specific stressor.   In the September 2011 VA treatment record, after a review of the claims file, the September 2011 VA examiner suggested that the Veteran's PTSD was related to the in-service experience during which the Veteran witnessed the mishandling of fellow service members' remains.  

In an April 2011 VA psychiatric examination report, a VA examiner, having reviewed the claims file, and performed both and interview and a mental examination, diagnosed (Axis I) nicotine dependence, in full remission for five years; alcohol dependence, in partial remission for four years; dysthymia; (Axis II) features of avoidant personality disorder; and (Axis IV) low extrinsic stress level and accustomed routine.  The VA examiner stated that the Veteran's primary psychiatric concerns appeared to have included a tendency toward chronic low-grade depression or dysthymia, seemingly well in keeping with personality features of probable insecurity and underlying weak ego strength.  The VA examiner stated that these personality features were largely constitutional and were unrelated to the Veteran's exposures in service.  From the Veteran's accounts, the VA examiner noted that the Veteran did not spend much time in combat and did not emphasize a sense of fearfulness or vulnerability.  By contrast, the Veteran tended to emphasize and be preoccupied with the visualization of bodies, which were a source of revulsion and resentment for him.  Because of the lack of a definable traumatizing event involving terror and fear and in the absence of a constellation of PTSD symptomatology, the VA examiner found that the Veteran currently did not have PTSD.  

Finally, in a March 2012 VA psychiatric examination report, the VA examiner noted reviewing the claims file prior to writing the examination report.  During an interview, the Veteran reported experiencing nightmares and troubled thoughts regarding the in-service incident involving the mishandling of fellow service members' remains; however, the Veteran stated that he recently had experienced fewer nightmares and thoughts about the incident due to treatment.  Upon mental examination, the VA examiner noted that the Veteran's mood was a mixture of depression and anxiety.  The VA examiner indicated that the Veteran's speech was spontaneous and fluent, but became pressured when he became angry during questioning used to determine the presence of PTSD.  After interviewing the Veteran, the VA examiner noted that the Veteran found the in-service incident involving the mishandling of fellow service members' remains to be traumatic, and had re-experienced it in the form of chronic sleep impairment and dreams.  The VA examiner noted that the Veteran tended to avoid conversations about his in-service trauma, indicating avoidance and numbing.  Moreover, the Veteran's predilection towards violence when he became angry indicated hyperarousal.  

In conclusion, the March 2012 VA examiner stated that the Veteran did not meet the psychiatric criteria for PTSD.  The Veteran did not show any significant impairment in social, occupational, or other areas of functioning.  

In reviewing the September 2011 VA treatment record, the Board notes that the September 2011 VA examiner suggested that the Veteran's PTSD was related to the in-service incident during which the Veteran witnessed the mishandling of fellow service members' remains.  In claims for service connection for PTSD, stressors that are not related to combat or "fear of hostile military or terrorist activity" required corroboration by credible supporting evidence.  Cohen, at 128; Moreau, 9 Vet. App. at 389; Dizoglio, 9 Vet. App. at 163.  The Board notes the Veteran's claimed stressor in this instance does not involve either combat or the fear of hostile enemy or terrorist activity; therefore, the incident has to be corroborated by credible supporting evidence to support a claim for service connection for PTSD.  As the Veteran did not provide any evidence corroborating this incident, the Board cannot grant service connection for PTSD despite the September 2011 VA examiner's diagnosis.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have PTSD.

Although the Veteran does not meet the criteria for PTSD, the March 2012 VA examiner indicated that the Veteran's psychiatric disorder symptomatology met the criteria for an anxiety disorder NOS, which accounted for the Veteran's anxiety and depression symptomatology.  The VA examiner wrote that the Veteran's anxiety disorder NOS was at least as likely as not caused by the Veteran's experiences in Vietnam.

In the August 2009 VA PTSD examination report, the VA examiner diagnosed a dysthymic disorder, but did not indicate its etiology; therefore, the August 2009 VA examiner's opinion neither supports nor weighs against the Veteran's claim for service connection for a psychiatric disorder.

In an April 2011 VA psychiatric examination report, a VA examiner opined that the Veteran did not have any psychiatric disorders related to service; yet, in the March 2012 VA psychiatric examination report, a VA examiner determined that the Veteran had an anxiety disorder NOS, encompassing both anxiety and depression symptomatology, that was as likely as not related to his service in Vietnam.  As both the August 2009 and April 2011 VA examiners reviewed the claims file, interviewed the Veteran, performed mental examinations, and offered opinions backed by their clinical findings and supported by reasons consistent with the evidence, the Board finds that the both the April 2011 and March 2012 VA psychiatric examination reports have probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the diagnosed anxiety disorder is related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for anxiety disorder is granted. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


